Case 1:19-cv-00274-CG-MU Document 25 Filed 05/14/20 Page 1 of 1               PageID #: 822



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

  HAROLD S. DYKES,                            )
                                              )
         Petitioner,                          )
                                              )
  vs.                                         )   CA 19-0274-CG-MU
                                              )
  WARDEN DAN REDINGTON,                       )
                                              )
         Respondent.                          )

                                      JUDGMENT

        In accordance with the order entered on this date, it is hereby ORDERED,

 ADJUDGED, and DECREED that Harold S. Dykes’ petition for writ of habeas

 corpus (Doc. 1), filed pursuant to 28 U.S.C. § 2254, be dismissed because Dykes has

 failed to state a claim which would entitle him to habeas corpus relief in accordance

 with § 2254 inasmuch as the due process protections afforded him by the

 Fourteenth Amendment have yet to be triggered and will not be triggered unless

 and until there is execution of the probation violation arrest warrant issued by the

 Circuit Court of Mobile County, Alabama back on April 25, 2003 and Dykes is taken

 into Alabama’s custody under that probation violation arrest warrant. Petitioner is

 not entitled to a certificate of appealability and, therefore, he is not entitled to

 appeal in forma pauperis.

        DONE and ORDERED this 14th day of May, 2020.

                              /s/ Callie V. S. Granade
                              SENIOR UNITED STATES DISTRICT JUDGE
